PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/741,102
Filing Date: 13 Jan 2020
Appellant(s): Brandolin et al.



__________________
Kenneth C. Bruley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 05/21/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated on 11/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

  Claims 1,2,4-7,9-12,14,15 are rejected under 35 U.S.C. 103 as being unpatentable over Abrahamson (2017/0299037) in view of Berruet et al. (2016/0153321).
Regarding claims 1,6,11: Abrahamson discloses a follower mechanism movable within a bore along a longitudinal center axis of the bore (figures 8,9), comprising: an outer cup having an inner surface and an outer surface defining a substantially cylindrical side wall (220), a first annular lip portion disposed at a first end of the side wall (228), and an annular ledge disposed on the inner surface of the side wall, the annular ledge being disposed in a plane that is transverse to a longitudinal center axis of the follower mechanism (230); an inner cup including an annular lip extending outwardly therefrom and a pair of shaft apertures (240), the inner cup being disposed in the outer cup so that the lip of the inner cup abuts the annular ledge of the outer cup and is non-rotatably fixed thereto by the annular lip of the outer cup which abuts the lip of the inner cup (248; 242); a shaft having a first end and a second end, each of the first end and the second end being disposed in a corresponding one of the shaft apertures (282); and a roller follower rotatably received on the shaft such that a portion of the roller follower extends axially outwardly beyond the annular lip portion of the outer cup (286); and the application of a follower mechanism in internal combustion engine assembly, comprising: a cylinder head including a bore (paragraph 0043); a camshaft rotatably supported within the cylinder head, the camshaft including a lobe; a fuel pump including a pump stem (figure 8, paragraph 0015); a slot defined in the first annular lip of the outer cup, the slot extending downwardly from an upper perimeter of the first annular lip (222); and an alignment device extending outwardly from aside wall of the inner cup, wherein the alignment device extends through the slot of the outer cup (242).
Abrahamson fails to disclose a slot extending downwardly from an upper perimeter of the annular lip and terminating at an alignment device extending outwardly from a side wall of the cup.
Berruet teaches a slot extending downwardly from an upper perimeter of the annular lip and terminating at an alignment device extending outwardly from aside wai of the cup (figure 1, numeral 15).
If would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Abrahamson by providing the arrangement as taught by Berruet for such is an equivalent alternative adaptation.
Regarding claims 2,7,12: Abrahamson discloses the roller follower further comprises a plurality of rollers (264) and an outer race (286), wherein the plurality of rollers is disposed between an outer surface of the shaft (282) and an inner surface of the outer race (figure 9A).
Regarding claims 4,9,14: Abrahamson discloses the alignment device is a tab
(242).
Regarding claims 5,10,15: Abrahamson discloses the sidewall of the inner cup includes two opposed curved portions (243) and two parallel side portions extending therebetween (255), the alignment device extending outwardly from a corresponding one of the curved portions (242).

(2) Response to Argument
With regard to appellant’s argument based on independent claim 1 (dependent claims 2,4,5): Appellant acknowledges, Abrahamson discloses every limitation except for the teaching that the lip (tab) feature is not formed from the upper perimeter of the inner cup (Appellant, pages 13). When figure 2 of the instant invention is compared to figure 8 of the primary reference (Abrahamson), the only deficiency apparent consistent to the claim recitation and the rejection as recited above is the formation of the lip being not from the top perimeter (see annotated figure given below). 

    PNG
    media_image2.png
    1050
    879
    media_image2.png
    Greyscale



The secondary reference (Berruet) shows the tap being formed from the outer perimeter as shown in the annotated figure given above. Appellant also acknowledges Berruet teaches such a feature in exact configuration as the claim recitation from the top perimeter, but shift the focus on to the fact that the cup is the tappet’s outer cup (Appellant page 14).The conclusions of the appellant which is the basis of the argument is an error because it assumes the modification is about the cups. However, the secondary reference, Berruet is relied only for its teaching of configuring the lip (tap) from the outer perimeter. 

One having an ordinary skill in the art have only two finite alternatives for making a tab using the surface of the cylindrical cup.  One is to use the cup surface a little below the outer perimeter as shown in the primary reference (242).  The second option is to use from the outer perimeter as shown in the secondary reference (15).  In both situations, the tab is used for anti-rotation purpose by virtue of its placement in the complimentary slot.  A look at the slot of the primary reference shows that the slot begins from the outer perimeter (222).  Therefore, the alternative finite choice of configuring the tab from the outer perimeter is an automatic second obvious choice.  Such modification of the lip (tab) is consistent with the slot that tab is meant to be inserted in. Since the slot is also situated beginning from the outer perimeter, the modification lends itself for a complimentary assembly providing anti rotation function.  Such alternative adaptation is considered obvious for the fact that there are only finite options available to one having ordinary skill in the art.

With regard to appellant’s argument based on independent claims 6 and 11 (dependent claims 7,9,10,12,14,15): the same reasoning given for claim 1 is adopted (Appellant page 15). As a result the explanations outlined above serve as a response to the argument as well.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860.  The examiner can normally be reached on Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



/ZELALEM ESHETE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        /ZE/
June 30, 2021
Conferees:
Devon Kramer
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        
Lindsay Low
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747